Citation Nr: 0126921	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  94-49 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran served on active duty from June 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The issues set forth on 
the title page of this document were previously before the 
Board in April 1997 and March 2000, when the Board remanded 
same to the RO for additional development actions.  Following 
the RO's attempts to comply with the directives contained 
within the Board's remand of March 2000, the case has been 
returned to the Board for further review.


REMAND

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to its duty-to-assist 
obligation, and superseded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law was 
made applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No.106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

While it is evident that, by virtue of its issuance of a 
supplemental statement of the case to the veteran in March 
2001, the RO made the veteran aware of the existence of the 
VCAA, implementation of its provisions is not shown.  
Specifically, it is not demonstrated that the RO, pursuant to 
the VCAA, undertook action to advise the veteran directly of 
the specific evidence needed to establish his claims of 
entitlement to service connection for hearing loss and 
tinnitus.  Based on the aforementioned changes in the law and 
regulations, further actions by the RO to ensure VCAA 
compliance are indicated.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No.16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Regarding the RO's compliance with the development requests 
contained within the Board's March 2000 remand, it is noted 
that one such request involved obtaining all pertinent 
records involving VA medical examinations conducted in 
December 1997, including those compiled by C. Cox, M.D.  It 
appears that efforts were made to obtain such records, it 
being shown that handwritten notes of the audiological 
examination of December 16, 1997, were obtained, and that the 
examination report compiled on December 18, 1997, by C. Cox, 
M.D., was also secured and made a part of the file.  To that 
extent, there was complete compliance with the Board's 
directive as set forth in the first indented and numbered 
paragraph of the March 2000 remand.

Pursuant to the March 2000 remand, medical opinion was also 
to be sought from a VA ear, nose, and throat physician as to 
the relationship between the veteran's claimed disabilities 
and an in-service explosion in May 1968 to which he was in 
close proximity.  In response, the Chief of the 
Otolaryngology Service at a VA medical facility furnished an 
opinion in January 2001, but such does not fully comply with 
the Board's request of March 2000.

In such opinion, it was noted, in part, that no complaints or 
findings of hearing loss or tinnitus were present at the time 
of the veteran's discharge from service; that, in 1992, the 
veteran presented with documented complaints of sudden and 
profound hearing loss and tinnitus, with audiograms showing 
hearing loss of both ears; and that the veteran's hearing 
loss and tinnitus remained constant since 1992, although a 
complete work-up failed to identify a specific etiology for 
his hearing loss.  Based thereon, the reviewing physician 
offered a diagnosis of idiopathic sudden hearing loss, likely 
secondary to viral or vascular pathology.  In the opinion of 
the physician, there was no evidence to suggest that the 
veteran's hearing loss was service related.

Lacking therein was any opinion by the reviewing physician in 
January 2001 as to the etiology of the veteran's tinnitus.  
As well, with respect to the veteran's hearing loss, the 
physician concluded that a sudden hearing loss occurring in 
1992 was shown by the chart, and while acknowledging that a 
complete work-up had not identified any specific etiology for 
the hearing loss, he found that the veteran's hearing loss 
was likely secondary to viral or vascular pathology, but 
without offering a finding as to the specific pathologic 
process or occurrence that caused the veteran's hearing loss.  
In the absence of an opinion correlating a specific event or 
pathology and the development of hearing loss of the veteran, 
and inasmuch as no conclusion was reached as to the date of 
onset or cause of the veteran's tinnitus, full compliance 
with the terms of the March 2000 remand is lacking and 
corrective action is therefore necessary.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Further development is also found to be in order in an 
attempt to obtain the records from a Dr. Fisher of Ypsilanti, 
Michigan, whom the veteran has indicated in hearing testimony 
treated him in 1970 or 1971 for complaints of hearing loss 
and tinnitus.  In this regard, the veteran was asked 
previously to submit such records or to submit a release 
which would permit the Board to request the records.  To 
date, he has not done either.  Also, it is shown that the 
veteran is in receipt of disability benefits from the Social 
Security Administration and records compiled by or on behalf 
of such agency may be of assistance to the veteran in 
demonstrating the existence of hearing loss or tinnitus at a 
point in time earlier than 1992.  

Under the circumstances of this case, the Board finds that 
further action is needed.  Accordingly, this matter is again 
REMANDED to the RO for the following actions: 

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and the corresponding regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), as well 
as the regulatory changes, are fully 
complied with and satisfied.

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims of entitlement to service 
connection for hearing loss and tinnitus 
and of his right to submit any additional 
evidence or argument in support thereof.  
Such evidence may be medical data and/or 
opinions as to the date of onset of 
either disability or their relationship 
to claimed in-service acoustic trauma, or 
such evidence may include statements from 
family members, neighbors, or others as 
to their observations or recollections 
concerning the veteran's hearing loss 
and/or tinnitus.  Other examples of the 
type of evidence to submit include but 
are not limited to copies of service 
medical or personnel records he may hold 
in his possession; statements from 
service medical personnel or "buddy" 
statements from fellow servicemen; 
records involving pre-employment, 
employment, or insurance medical 
examinations to which he was subject 
after service; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; or pharmacy 
prescription records.  

3.  In addition, the veteran should be 
contacted by the RO in writing for the 
specific purpose of requesting that he 
provide a listing of the names and 
addresses of those VA and non-VA medical 
professionals and/or institutions where 
evaluation and/or treatment for hearing 
loss and tinnitus was received prior to, 
during, and after his discharge from 
service, to include that treatment 
received in 1970 or 1971 from Dr. Fisher 
of Ypsilanti, Michigan.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request, to include those 
compiled by Dr. Fisher of Ypsilanti, 
Michigan, in 1970 and 1971.  All VA 
treatment records, not already on file, 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request and efforts should be 
made to obtain copies of complete 
clinical records compiled during 
hospitalizations of the veteran at the VA 
Medical Center in Ann Arbor, Michigan, 
from September 13, 1969, to October 21, 
1969, and from December 16 to 17, 1969.  
All records, once obtained, must then be 
added to the claims folder.

4.  The RO should obtain from the Social 
Security Administration copies of any and 
all medical and administrative records 
utilized by that agency in connection 
with any application from the veteran for 
disability benefits.  Once obtained, such 
records must then be made a part of the 
claims folder.

5.  Following completion of the above 
actions, additional medical opinion 
should be sought from M. Prince, M.D., 
Chief of the Otolaryngology Service, who 
previously offered medical input in 
January 2001, or if Dr. Prince is 
unavailable, then another physician of 
the Otolaryngology Service.  The claims 
folder in its entirety must be made 
available to the reviewing physician for 
his review, as well as copy of 38 C.F.R. 
§§ 4.85, 4.87, Tables VI, VIa, and VII, 
Diagnostic Code 6100, as in effect prior 
to June 10, 1999; and 38 C.F.R. § 4.85, 
Tables VI, VIA, and VII, Diagnostic Code 
6100, and 38 C.F.R. § 4.86, as in effect 
on and after June 10, 1999.  

Upon completion of a complete review of 
the claims folder, it is asked that the 
physician furnish a medical opinion, with 
full supporting rationale, as to each of 
the following:

(a)  Is it at least as likely 
as not that hearing loss of 
either of the veteran's ears 
had its onset during his period 
of military service?

(b)  Is a sensorineural hearing 
loss of either ear shown in the 
one-year period following the 
veteran's discharge from 
service in September 1969, and 
if so, was it demonstrated to a 
degree of 10 percent or more 
under 38 C.F.R. §§ 4.85, 4.87, 
Tables VI, VIa, VII, Diagnostic 
Code 6100, as in effect prior 
to June 10, 1999, or 38 C.F.R. 
§ 4.85, Tables VI, VIA, VII, 
Diagnostic Code 6100, and 
38 C.F.R. § 4.86, as in effect 
on and after June 10, 1999? 

(c)  Is it at least as likely 
as not that hearing loss of 
either of the veteran's ears is 
the result of in-service 
acoustic trauma or other in-
service event?  If not, what 
specifically is the most likely 
causative factor for the onset 
of hearing loss of either of 
the veteran's ears, based on 
the evidence contained within 
the claims folder?

(d)  Is it at least as likely 
as not that tinnitus of either 
of the veteran's ears had its 
onset during his period of 
military service?

(e)  Is it at least as likely 
as not that tinnitus of either 
of the veteran's ears is the 
result of in-service acoustic 
trauma or other in-service 
event?  If not, what 
specifically is the most likely 
causative factor for the onset 
of tinnitus of either of the 
veteran's ears, based on the 
evidence contained within the 
claims folder?

The physician is to be asked to 
respond to each of the above-
lettered paragraphs separately, 
incorporating in each response, 
where appropriate, the 
italicized language referenced 
above.

6.  Lastly, the RO is asked to 
readjudicate the issues of the veteran's 
entitlement to service connection for 
hearing loss and tinnitus, based on all 
the evidence of record and all governing 
legal authority, including the VCAA.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  The 
veteran and his representative should 
then be afforded a reasonable period for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the RO while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain compliance not only with 
the Board's earlier remand directives, but also applicable 
due process requirements.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




 

